Title: To James Madison from DeWitt Clinton, 26 April 1806 (Abstract)
From: Clinton, DeWitt
To: Madison, James


                    § From DeWitt Clinton. 26 April 1806, New York. “There are three British Ships of War cruising off the Hook, the Leander Cambrian & Driver. I enclose you copies of Affidavits which shew various outrages committed by them.
                    “In addition to this, it is proper to mention that several Merchant Vessels belonging to American Citizens are said to have been captured.
                    “These outrages have excited great sensibility among our Citizens and in their behalf I respectfully entreat the general Government to adopt some measures for our relief & protection.”
                